Citation Nr: 0917128	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for seronegative 
inflammatory arthritis.  

2.  Entitlement to service connection for a tonsil condition.  

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as being the result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional (RO), 
which denied entitlement to service connection for 
seronegative inflammatory arthritis, diabetes mellitus, and a 
tonsil condition.  

In September 2006, the Veteran testified at a personal 
hearing before a Decision Review Officer (DRO).  A copy of 
the transcript is of record.  

The issue of service connection for a tonsil condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of seronegative inflammatory arthritis 
in service, of manifestations of seronegative inflammatory 
arthritis within one year following the Veteran's discharge 
from service, and of a nexus between the post service 
diagnosis of seronegative inflammatory arthritis and service, 
is not of record.  

3.  Competent evidence of a nexus between diabetes mellitus, 
type II, including exposure to herbicides, is not of record.  




CONCLUSIONS OF LAW

1.  Seronegative inflammatory arthritis was not incurred in 
service or aggravated by service, nor may seronegative 
inflammatory arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2006 letter.  In the February 2006 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a May 2006 letter to the Veteran included the type of 
evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied as explained below.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, private medical records from November 1986 
to February 1988, and VA outpatient treatment records from 
November 1988 to January 2007.  The Veteran was also afforded 
a VA examination in connection with his claim of service 
connection for seronegative inflammatory arthritis.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for diabetes mellitus, type II, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
diabetes mellitus, type II, may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service).  In 
this case, the RO informed the Veteran that he would need 
competent medical evidence of a current disability and of a 
relationship between his disability and service.  The Veteran 
has not provided such evidence or indicated where such 
evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of record showing 
that the Veteran's diabetes mellitus, type II, is related to 
his military service.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

II.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for certain 
"chronic diseases," such as arthritis and diabetes 
mellitus, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Seronegative Inflammatory Arthritis

During the September 2006 DRO hearing, the Veteran testified 
that he was diagnosed with a sexually transmitted disease 
(STD) while in service that was left untreated.  Since that 
time, he has developed seronegative inflammatory arthritis, 
and he contends that his in-service STD caused his current 
condition.  

Service treatment records reflect no complaints, treatment, 
or diagnosis of seronegative inflammatory arthritis.  In 
August 1966, a smear of urethral exudate from the Veteran was 
taken, which revealed no gram-negative intracellular 
diplococci (GNID).  The bacteriology report noted the 
presence of numerous white blood cells and a few gram 
positive cocci, but otherwise, negative for neisseria 
gonorrhoeae.  Upon discharge from service, serology testing 
was negative as reflected on the January 1970 report of 
medical examination, and the Veteran denied having or had 
"vd-syphilis, gonorrhea, etc."  

Post service treatment records beginning in November 2002 
reflect complaints of right knee swelling for several weeks.  
A November 2002 VA outpatient treatment record notes a 
diagnosis of degenerative joint disease of the right knee.  
Thereafter, in April 2003, VA outpatient treatment records 
indicate complaints of left knee pain.  The Veteran stated 
that he did not have any trauma associated with the knee, but 
began noticing the swelling and pain over the course of 
several hours.  He further added that he fractured one of his 
tibias while stationed in Vietnam.  Physical examination of 
the Veteran revealed left knee effusion.  The Veteran 
returned for follow-up treatment of his left knee in May 
2003.  The physician assessed the Veteran with a history of 
bilateral knee effusions with the right knee currently 
resolved, the left knee persistent, and possible seronegative 
rheumatoid arthritis.  In July 2003, the Veteran returned to 
his local VA outpatient treatment facility for a rheumatology 
consultation.  The consultation report noted the Veteran's 
history of bilateral knee pain with effusions since December 
2002.  After physical examination and x-ray testing, the 
Veteran was diagnosed with a history consistent of 
inflammatory arthritis and seronegative arthritis.  August 
2003 and September 2004 VA rheumatology visit follow-up notes 
continue to show symptomatic seronegative inflammatory 
arthritis.  Subsequently thereafter, the Veteran returned to 
his local VA outpatient treatment facility for routine 
follow-up treatment, laboratory follow-up, and prescription 
refills in January 2005.  During the visit, the Veteran 
stated that he had sexual intercourse with a person while 
stationed in Vietnam and was diagnosed with gonococcal 
infection.  He further added that he was advised to take 
fourteen shots, but only took one shot.  Similarly, the 
Veteran reported a history of STDs while in the military in 
March and June of 2006.  In the March 2006 VA outpatient 
treatment note, the Veteran reported a history of gonorrhea 
in 1996, after being stationed in Thailand.  He indicated 
that because he was allergic to Penicillin, no treatment was 
given for his gonorrhea.  Since that time, he had experienced 
painful chronic penile discharge and large painful sores on 
his penis.  After physical examination, the physician 
concluded that the Veteran had a past history of penile 
discharge, and the suspect non-gonococcal urethritis 
(chlamydia) may be the "etiology of STD and reactive 
arthritis."  Finally in October 2006, a VA nurse practioner 
opined that the Veteran has reactive arthritis "possibl[y] 
secondary to non-specific urethritis (NSU) he may have had 
while [on] active duty and resulting in Reiter's Syndrome."  

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the Veteran's claim.  See Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) (there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

In December 2006, the Veteran was afforded a VA examination 
for his seronegative inflammatory arthritis.  He informed the 
examiner that he contracted a STD during his military service 
with a concurrent penile lesion.  In August 1966, laboratory 
testing showed a positive microscopic evaluation of the 
discharge.  He stated that he was informed about the 
microscopic evaluation, but because he was allergic to 
penicillin, there was no treatment for his condition.  Since 
discharge from service, the Veteran has endured intermittent 
bilateral knee, ankle, and left wrist pain.  He rated the 
pain as 5/10 in terms of severity and also experiences 
weakness, stiffness, swelling, heat, redness, instability, 
locking, and lack of endurance.  After diagnostic and 
clinical testing, the examiner diagnosed the Veteran with 
seronegative rheumatoid arthritis.  

Upon review of the claims file, the examiner noted no 
evidence of arthralgias during the Veteran's military 
service, but rather years later in 2000 after complaints of 
swelling with pain in the left knee that migrated to the 
right knee, ankles, and left wrist.  The VA examiner 
concluded that "[i]t is less likely than not the 
seronegative rheumatoid arthritis is related to the STD."  
He explained that there were no signs of arthralgias during 
or in the period of the urethritis in-service with the 
symptoms appearing years later in 2000.  Thus, there is no 
identifiable link between the original STD and the remote 
later onset of the Veteran's arthritic problem.  In addition, 
the VA supervisory physician agreed with the examiner's 
opinion and noted that the Veteran's seronegative 
inflammatory arthritis cannot be attributed to the episode of 
the STD occurring 40 years ago.  He explained that it was not 
documented to have been accompanied by any inflammatory 
arthritis in the acute phase nor in the near future.  He 
added that a reactive arthritis, if relative to the episode 
of urethritis, should have manifested long before forty years 
and while there is a slight possibility the Veteran's 
arthritis represents late reactive arthritis, the possibility 
is "much less than [a] 50-50 likelihood."  

The Board finds that the October 2006 VA medical opinion does 
not provide a definitive conclusion as to whether the 
Veteran's current seronegative inflammatory arthritis is 
related to his service.  While the opinion appears to support 
the contention that his arthritis is related to the non-
specific urethritis he acquired during service, a close 
reading shows that it does not.  The opinion does not include 
a review of the Veteran's historical records, and the opinion 
is both equivocal and speculative, and at most, does little 
more than propose that it may be possible the Veteran's 
arthritis is related to his military service.  The examiner 
did not offer a more definitive explanation or explain the 
basis of medical causation that led to this determination.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Additionally, it appears that the opinion was offered solely 
based on the Veteran's reported history, thereby removing its 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

To the contrary, the Board finds the December 2006 VA medical 
opinions are highly probative.  The VA examination report 
clearly states that the Veteran's claims file was available 
and reviewed.  Both the VA examiner and supervisory physician 
reviewed the Veteran's subjective history, clinical findings, 
and rendered opinions.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  In addition, the opinions are 
consistent with the Veteran's service treatment records.  
Thus, the Board considers the opinions adequate, and service 
connection for seronegative inflammatory arthritis must be 
denied.  

The Board finds that there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his seronegative inflammatory arthritis.  Thus, without 
evidence of arthritis at the time he separated from service, 
no evidence of manifestations of arthritis to a compensable 
degree within one year following his discharge from service, 
no evidence of continuity of symptomatology of arthritis from 
the time he separated from service until the first objective 
showing of seronegative inflammatory arthritis, and no 
competent evidence of a nexus between arthritis to his active 
military service, service connection for seronegative 
inflammatory arthritis is not warranted.  

The Board is aware of the Veteran's contentions that his 
arthritis is somehow etiologically related to service.  
However, competent medical evidence is required in order to 
grant service connection for the claim.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  The Board 
finds that a layperson such as the Veteran is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007)

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for seronegative inflammatory 
arthritis, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  

B.  Diabetes Mellitus, type II, including Exposure to 
Herbicides  

The Veteran testified during the September 2006 DRO hearing 
that he was exposed to Agent Orange while stationed in 
Vietnam from 1966 and 1967.  He asserts that his diabetes 
mellitus, type II, is attributable to his active military 
service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, type II.  
The evidence of record indicates that the Veteran was first 
diagnosed with diabetes mellitus, type II, in August 2005.  
See August 2005 VA outpatient treatment note.  The Veteran's 
argument is that he developed diabetes mellitus, type II, as 
a result of herbicide exposure.  

At the outset, the Board notes that the above-described Agent 
Orange presumption apply only to Veterans' whose service 
included on land duty or visitation in the Republic of 
Vietnam.  In this case, there is no evidence that the Veteran 
served in the Republic of Vietnam, but rather his DD Form 214 
shows service in Fort Carson, Colorado and Camp Casey, Korea.  
More specifically, from 1966 to 1967, the time frame the 
Veteran asserts he was stationed in Vietnam, his service 
personnel records indicate that he was on active duty in Fort 
Campbell, Kentucky and Fort Hood, Texas.  In addition, two 
personal statements by the Veteran dated May 1977 and May 
1978, reference his military time at Fort Carson, Fort 
Snelling in Minnesota, and Korea; however, there is no 
mention of time served in Vietnam.  Finally, and more 
importantly, the service department has certified that there 
is no evidence in the Veteran's file to substantiate any 
service in the Republic of Vietnam.  

There is no objective evidence of record, and the Veteran has 
identified none, which would establish his exposure to 
herbicides.  The Board notes the Veteran was advised that 
presumptive service connection for disabilities associated 
with herbicide exposure requires documentation that he served 
in the Republic of Vietnam, or sound scientific and medical 
evidence that his disability is associated with herbicide 
exposure.  The Veteran has not submitted any such evidence 
and, although he sincerely believes that he was stationed in 
Vietnam and his diabetes mellitus, type II, is due to 
herbicide exposure, there is no evidence establishing 
exposure to herbicides.  Therefore, there is no basis to 
grant service connection for diabetes mellitus, type II, on a 
presumptive basis due to herbicide exposure.  

The record also presents no basis to grant service connection 
for diabetes mellitus, type II, on a direct basis.  Review of 
the Veteran's service treatment records are absent for 
complaints, treatment, or diagnosis relating to diabetes 
mellitus, type II.  At the June 1964 reenlistment 
examination, sugar testing was negative, and the Veteran 
denied having or had sugar or albumin in his urine on his 
reenlistment report of medical history.  Upon discharge from 
service, the Veteran denied having sugar or albumin in his 
urine on his January 1970 report of medical history.  
Clinical evaluation of the Veteran's endocrine system was 
normal and urinalysis testing for sugar was negative, as 
reflected in the January 1970 separation examination.  Post 
service treatment records beginning in August 2005 note the 
Veteran's diagnosis of diabetes mellitus, type II.  The 
August 2005 VA outpatient treatment note stated that the 
Veteran had impaired fasting glucose for several years prior 
to the diagnosis of diabetes mellitus, type II.  In December 
2005, VA outpatient treatment records state that he stopped 
taking Metformin, but was advised to restart his diabetes 
medication.  

As previously stated, the first objective medical evidence 
that the Veteran has diabetes mellitus, type II, was in 
August 2005, many years after service.  There is no objective 
medical evidence of record of the claimed disability during 
service, immediately thereafter, or that his diabetes 
mellitus, type II, became manifest to a compensable degree 
within the first year after the Veteran's discharge from 
service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observations is competent).  
Such evidence is lacking in this case, and continuity of 
symptomatology after service is not demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of diabetes mellitus, 
type II, to any aspect of the Veteran's active service, to 
include his alleged exposure to herbicides in service, and 
the Veteran has not alluded to the existence of any such 
opinion.  Therefore, there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his current diagnosis of diabetes mellitus, type II.  

The Board is aware of the Veteran's contentions that his 
diabetes mellitus, type II, is somehow etiologically related 
to service, including herbicide exposure; however, as the 
record does not reflect that the Veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnosis 
are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In the absence of competent medical 
evidence linking the Veteran's current diagnosis to service, 
service connection for diabetes mellitus, type II, is denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, type II, to 
include as being the result of exposure to herbicides, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for seronegative 
inflammatory arthritis is denied.  

Entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides 
is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a tonsil 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran testified during the September 2006 DRO hearing 
that his current tonsil condition was aggravated by his 
military service.  He stated that his tonsil disorder 
developed during his childhood and worsened during his 
military service.  He asserts that service connection is 
warranted for his current tonsil disability.  

Service treatment records reflect multiple throat complaints.  
Beginning in October 1963, the Veteran visited sick call with 
complaints of a sore throat.  There was redness of the throat 
and slight swollen glands.  He was diagnosed with a mild 
granular type of pharyngitis.  He returned to sick call in 
December 1963 with a daily morning sore throat.  The 
physician noted chronic nasal stuffiness and post nasal drip.  
He was assessed with chronic sinusitis.  Sore throat 
complaints continued in January 1964, September 1964, 
November 1964, and December 1964.  The Veteran was diagnosed 
with tonsillitis in September and December of 1964.  Upon 
reenlistment, the Veteran reported on his report of medical 
history as having or had ear, nose, or throat trouble and 
undergoing throat and nose operations when he was seventeen 
years old.  Thereafter, sick call reports show treatment and 
complaints for tonsillitis in February 1967, April 1967, 
September 1969, and January 1970.  Upon discharge from 
service, clinical evaluation of the Veteran's mouth and 
throat were normal as reflected on the January 1970 
examination report; however, the Veteran indicated that he 
had ear, nose or throat trouble on his January 1970 report of 
medical history.  

Post service treatment records indicate continuing complaints 
and treatment for a tonsil condition.  He has been diagnosed 
with chronic tonsillitis and chronic pharyngitis.  In a 
February 2005 VA outpatient treatment note, a VA physician 
concluded that the Veteran's exudate in his tonsils and back 
of his throat is indicative of "candida as he is [a] high 
risk for throat cancers from smoking."  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  Review of the evidentiary record shows that 
the Veteran has not been afforded a Compensation and Pension 
examination for his tonsil condition.  There remains some 
question as to whether the Veteran's current tonsil condition 
is attributable to his active military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further 
development of the evidence will be undertaken prior to our 
final adjudication of the Veteran's claim for service 
connection.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

1.  Afford a VA examination to the 
Veteran to determine whether the 
Veteran's tonsil condition began in, or 
was aggravated by, his active military 
service.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review is accomplished.  All 
appropriate testing should be undertaken 
in connection with the examination, and 
all tonsil disabilities found to be 
present should be diagnosed.  

a.  The examiner should express an 
opinion as to whether the evidence is 
clear and unmistakable that a tonsil 
condition pre-existed his military 
service.  If it is determined that the 
disability existed prior to service, the 
examiner is requested to offer an opinion 
as to whether the evidence is clear and 
unmistakable that it was not aggravated 
during, or as a result of, his service.  
If aggravation is found, the examiner 
should address whether the permanent 
increase in severity was due to the 
normal progression of the disorder, or 
whether such worsening constituted 
chronic aggravation of the disorder due 
to service.  (Note:  aggravation connotes 
a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
Veteran's tonsil condition did not exist 
prior to service, the examiner should 
express an opinion as to whether it is as 
likely as not (a 50 percent probability 
or more) that the Veteran's currently 
tonsil condition was incurred in service 
or related to active service.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


